Title: Richard Barry to Thomas Jefferson, 11 March 1811
From: Barry, Richard
To: Jefferson, Thomas


          
            Sir
            Washington City March 11th 1811
          
           I have writen written to you about six weeks ago to inform you that I would want my money the 20th of March in which I earnestly solicted solicited as an answer by return of post and not hearing from you since am obligated to trouble you again I assure Sir If I had any other source to supply my wants at present I would not call on you at present your compliance will ever oblige—
          
            Your Hble Servt
 
            
 Richard Barry
 
          
        